Citation Nr: 0215304	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left lower extremity, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from July 1967 to December 
1968.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO) that continued the evaluation of the service connected 
residuals of a gunshot wound to the left lower extremity at 
10 percent. 

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in November 1999.  A 
transcript of the hearing is in the file.

This case was remanded in May 2000 to provide the veteran a 
request hearing before the Board at the RO.  In July 2000, a 
hearing was held at the RO before the undersigned, who is a 
Member of the Board rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2002).  A transcript of the hearing is in the file.

This case was again remanded in February 2001 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
increased ratings for residuals of a gunshot wound of the 
left lower extremity, currently evaluated at 10 percent, has 
been obtained by the RO.

2.  Facially, neither the old nor revised rating criteria for 
evaluating muscle injuries is more favorable to the veteran's 
claims for increased ratings; a comparison of the old and new 
criteria for these disabilities provides the same results.

3.  The veteran is rated for moderate muscle damage for the 
service connected residuals of a gunshot wound of the left 
lower extremity.  The RO has assigned a rating based on 
moderate muscle damage to Muscle Group XII.

4.  Recent evidence has also revealed a through and through 
injury to Muscle Group XI, indicating moderate muscle damage 
to that Muscle Group.  

5.  Moderate muscle damage to two muscle groups warrants 
assignment of a rating of moderately severe muscle damage for 
the major muscle group involved.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent, 
but no more, for moderately severe muscle damage to Muscle 
Group XII have been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.48, 4.49, 4.50, 4.51, 4.56, 4.71a, 4.72, 4.73, Diagnostic 
Code 5271, 5311, 5312 (as in effect prior to and subsequent 
to July 3, 1997, as applicable).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for increased rating for residuals of a gunshot 
wound of the left lower extremity, currently evaluated at 10 
percent.  A letter addressing the VCAA requirements was sent 
to the veteran in March 2001.  This letter, other letters 
sent to the veteran, and the SOC and SSOC in this case 
collectively inform the veteran of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service connected residuals of gunshot wound of 
the left lower extremity, is rated at 10 percent under 
Diagnostic Code (DC) 5312 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, for Muscle Group XII.  The 
regulations pertaining to rating muscle injuries were revised 
effective July 3, 1997.  The Court has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board has reviewed the facts of the 
veteran's case in light of the original and revised 
regulations.  The revision, as it pertains to this case is 
not significant, nor is one set of regulations more favorable 
than the other.

In this case, the veteran's claim for an increased rating was 
file in May 1997.  The regulations regarding rating muscle 
injuries were changed in July 1997.  It appears that in the 
Statement of the Case and Supplemental Statements of the Case 
only the new regulations were provided to the veteran.  
However, in this case, there is no substantial difference as 
regards the disability at issue between the new old 
regulations involving rating muscle injuries, as such, the 
Board has determined that there is no prejudice to the 
veteran in proceeding to consider the issue under both the 
new and old regulations.  Remand of the issue would only 
needlessly delay consideration of the veteran's claim, 
without any benefit to the veteran.  The Board further notes 
that the veteran has had ample opportunity to advance 
argument and evidence as to the limitations produced by his 
service connected disability, and there is no prejudice in 
the Board reviewing his claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the "old" regulations pertaining to rating muscle 
injuries in effect prior to July 3, 1997, it is noted that in 
rating disability from injuries of the musculoskeletal 
system, attention is to given first to the deeper structures 
injured, bones, joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the missile, 
establishes severe muscle injury and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to a rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72 (1996).

The veteran's service connected residuals of gunshot wound of 
the left lower extremity, is rated under Diagnostic Code (DC) 
5312, which provides:  

5312  Group XII.  Anterior muscles of the 
leg.  (1) Tibialis anterior; (2) long 
extensors of the toes; (3) peroneus 
tertius.  (Function:  Dorsiflexion (1), 
extension of toes (2), stabilizing arch 
(3).)
Severe...............................30
Moderately severe............20
Moderate..........................10
Slight..................................0

38 C.F.R. § 4.73, Diagnostic Code 5312 (1996).  

Additionally, it has been noted by the VA examiner in March 
2001 that the gastrocnemius may be involved.  This is rated 
under Muscle Group XI, Diagnostic Code 5311, which provides:

5311  Group XI.  Posterior and lateral 
crural muscles. Muscles of the calf.  (1) 
Triceps surae (gastrocnemius and soleus); 
(2) tibialis posterior; (3) peroneus 
longus; (4) flexor hallucis longus: (5) 
flexor digitorum longus; (6) popliteus.  
(Function: Propulsion, plantar flexion of 
foot (1); stabilizing arch (2, 3); 
flexion of toes (4, 5); flexion of knee 
(6).)
Severe................................30
Moderately severe.............20
Moderate...........................10
Slight...................................
0

38 C.F.R. § 4.73, Diagnostic Code 5311 (1996).  

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma are enumerated in 38 C.F.R. § 4.56 
and include:

(b) Moderate disability of muscles.
Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.
History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.
Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.
Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.
History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.
Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.
History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.
Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic ones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. §  4.56 (1996)

Prior to July 3, 1997, the Ratings Schedule provided the 
disability of a muscle group is not based solely on impaired 
joint motion but its ability to perform the normal working 
movements of the body and the functional loss.  Principal 
symptoms are weakness, fatigability, coordination, swelling, 
deformity, and atrophy.  The principal factors are impairment 
of coordination, strength of scar bound muscles, and lowering 
of fatigue or pain threshold.  Skin scars are incidental and 
negligible, but allow for envisaging the whole track of the 
missile, including any bony or nerve involvement.  It is the 
deep intramuscular and intermuscular scarring which is 
disabling.  Through-and-through wounds of the deep structures 
almost invariably cause intermuscular scarring so that 
muscles no longer work smoothly but pull against other 
muscles so that there is incoordination and loss of strength.  
Prolonged exertion brings about fatigue and pain, thus, 
interfering with function.  38 C.F.R. §§ 4.40, 4.48, 4.49, 
4.50, and 4.51 (1996).

It is also noted, under the principles of combined ratings 
that muscle injuries in the same anatomical region will not 
be combined, but instead, the rating for the groups affected 
will be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of the function of the extremity.  
38 C.F.R. § 4.55.

Under the "new" regulations pertaining to rating muscle 
injuries in effect as of July 3, 1997, Diagnostic Code 5312 
provides:

5312  Group XII.  Function: Dorsiflexion 
(1); extension of the toes (2); 
stabilization of arch (3).  Anterior 
muscles of the leg: (1) Tibialis 
anterior; (2) extensor digitorum longus; 
(3) extensor hallucis longus; (4) 
peroneus tertius.
Severe..............................30
Moderately Severe..........20
Moderate.........................10
Slight.................................0

38 C.F.R. §  4.73, Diagnostic Code 5312 (2001).

Additionally, as above, it has been noted by the VA examiner 
in March 2001 that the gastrocnemius may be involved.  This 
is rated under Muscle Group XI, Diagnostic Code 5311, which 
under the "new" regulations provides:

5311 Group XI.  Function: Propulsion, 
plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of 
toes (4,5); Flexion of knee (6).  
Posterior and lateral crural muscles, and 
muscles of the calf:  (1) Triceps surae 
(gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris.
Severe..............................30
Moderately Severe...........20
Moderate..........................10
Slight..................................0

38 C.F.R. §  4.73, Diagnostic Code 5311 (2001).

Factors to be considered in the evaluation of muscle 
disabilities are enumerated in 38 C.F.R. § 4.56 and include:

(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage in 
minimal.

(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.

(d)...(2) Moderate disability of muscles
(i) Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.
(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of 
muscles
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.
(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.
(i) Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization or a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.
(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:
(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.
(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than rue skin covering in 
an area where bone is normally protected 
by muscle.
(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
(D)  Visible or measurable atrophy.
(E)  Adaptive contraction of an opposing 
group of muscles.
(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (2001)

Under the new provisions of 38 C.F.R. § 4.55, the principles 
for combined ratings, essentially describe the findings as 
set forth in the prior regulations.

The veteran's service medical records show that in January 
1968, the veteran was seen with a left ankle sprain.  A 
record from April 1968 shows that the veteran was seen with a 
history of gunshot wounds to both lower extremities and the 
left subdominant shoulder area in February 1968.  He was 
eventually transferred to the present location two and one-
half months later and was complaining of pain in the right 
lower extremity and left shoulder area.  On examination, the 
veteran had healed wounds on the anteromedial aspect of the 
left leg measuring 8 x 2 centimeters with overlying grafted 
skin and a healed wound on the posterior aspect of the left 
leg measuring 2 centimeters.  The grafted area on the medial 
aspect of the left leg was well healed.  Subsequent records 
in October 1968 show the veteran was seen for complaints 
regarding the right leg.  The veteran was found unfit for 
duty because of physical disability by Physical Evaluation 
Board in October 1968.  The diagnosis was gunshot wound, 
right leg with muscle and nerve damage and fracture of the 
proximal tibia, paralysis of complete right common peroneal 
nerve, and scars superficial and tender of the left leg.  The 
disability may be permanent.

On VA examination in April 1969, it was noted that there was 
a scar above the anteromedial position of the left leg with 
moderate loss of subcutaneous substance.  The scar was four 
and one-quarter inches in length and one and three-quarters 
inch in width, well healed and slightly tender to palpation.  
Over the posterior aspect of the left ankle, there was a 
well-healed scar one-inch by one and one-half inch which was 
apparently asymptomatic.  On neurological examination, 
sensory changes were found in the soles of both feet; it was 
pointed out that the nerves affected in the patient's legs 
were superficial nerves and would tend to regenerate.  The 
changes noted on examination were those that were distal to 
gunshot wound in both legs.  The superficial peroneal nerves 
of both legs had been damaged.  The pathology in the left 
lower extremity was primarily sensory.  The diagnosis was 
residual gunshot wound, peroneal nerves, both lower 
extremities.

By rating action of May 1969, service connection for residual 
gunshot wound left lower extremity was granted.  A 10 percent 
rating was assigned based on moderate muscle damage to Muscle 
Group XII.  

Private treatment records show that the veteran was seen in 
August 1972 with complaints regarding the right foot.  There 
was full range of motion of the left hip, knee, and ankle 
with some tightness in the left Achilles tendon which was 
believed to be due to scarring from previous shrapnel wounds.  
The veteran underwent amputation of the right leg below the 
knee.

A private treatment record from April 1997 shows the veteran 
was seen with complaints of pain in the left lower leg.

VA treatment records in May 1997 and June 1997 show the 
veteran was seen with chronic post traumatic left leg pain 
and complaints of occasional numbness.  In April 1998, the 
veteran had full plantar flexion of the left ankle but did 
not have full dorsiflexion.  The fourth and fifth digits of 
the foot had limited dorsiflexion.  He reported he always had 
pain with ambulation of the left lower extremity.  In October 
1998 and January 1999, the veteran was seen with left knee 
pain.

Private treatment records show that in September 1997 the 
veteran was seen with a left ankle sprain and in September 
1998 show the veteran was seen after injuring his left knee 
one week previously.  

VA examinations show that in October 1997, noted was gunshot 
wound of the left leg with asymptomatic scar.  In February 
1999, it was noted that there was a grafted scar 5 x 8 
centimeters in the left anterior midleg medially over the 
psoas muscle and a 5-centimeter exit wound over the flexor 
digitorum longus.  There was no adhesion, there was tendon 
damage, and there was bone, joint, and nerve damage.  Muscle 
strength was fair and there was no muscle herniation.  The 
muscle group could not move the joint through a normal range 
with sufficient comfort.  The muscle group could move the 
joint independently through useful range of motion but was 
limited by pain, easy fatigability, or weakness.  There was 
ability of the muscle group to move the joint even with 
gravity elimination.  The dorsiflexion of the left ankle was 
to 15 degrees and plantar flexion was to 40 degrees; motion 
stopped when pain began.  The diagnosis was gunshot wound of 
the left lower leg with loss of function due to pain.

At the RO hearing in November 1999 and Board hearing in July 
2000, the veteran reported that he felt the VA examinations 
had been inadequate as his symptomatology was worse than 
shown on examination.

On VA examination in March 2001, noted was that the gunshot 
wound of the left leg entered at the posterior aspects of the 
junction of the Achilles tendon and gastrocnemius muscle and 
exited at the mid anterior tibial area.  Apparently, there 
was no bone damage.  There may have been some damage to the 
distal gastrocnemius or the proximal Achilles tendon.  He had 
required skin grafting to the anterior tibial muscle.  He 
stated that now he had some pain and numbness in the left 
leg, particularly in the foot.  On examination, there was a 
small entrance scar on the posterior aspect of the leg and a 
large skin grafted scar on the mid anterior surface of the 
mid tibial level.  There was some small herniation of the 
anterior tibial muscle end of the scar.  There was normal 
range of motion of the knees, ankles, and foot.  He could 
stand and walk on both his toes and heels of the left leg.  
He appeared to have normal strength.  Neurological 
examination was basically intact.  The diagnosis was status 
post gunshot wound of the left lower leg with a mild moderate 
loss of function estimated to be 10 to 20 percent.  The loss 
of function was due to some mild muscle weakness, not pain.  

By rating action of December 1999, entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability (TDIU), was granted. An examiner 
had stated that the veteran was unable to be employed due to 
his post traumatic stress disorder.

Review of the most recent evidence on file reveals a better 
description of the missile injury than had previously been 
recorded.  The more recent examinations reveal damage to the 
posterior as well as the anterior muscles of the left leg.  
The posterior aspect of the wounding was not heretofore 
clear.  Based on the more recent examinations and records, 
there appears to have been through and through damage to two 
muscle groups (Muscle Groups XI and XII).  Under both the old 
and new criteria, this would represent moderate muscle damage 
to both muscle groups involved.  Under the principle of 
combined ratings, two moderate muscle group injuries in the 
same anatomical area warrants elevation to the next higher 
rating of the "major" group.  In this case, moderate severe 
injury to either affected group warrants a 20 percent rating.  
As such, there is no "major" group.  The Board will assign 
the rating under 5312, as this appears to be the muscle group 
that sustained the most significant injury.  Thus a 20 
percent rating, but no more, is for assignment.

There is no evidence of bony trauma or other indicia of more 
severe injury.  Separate limitation of motion warranting a 
higher or a separate rating is not shown.  There is 
asymptomatic scarring shown by the current record.  Finally, 
as these muscles affect, in part, the function of the ankle 
and toes, there is no basis to assign a separate neurological 
rating, as there is no separate anatomical function for which 
to assign a separate neurological rating.  Thus, a 20 percent 
rating, but no more, is warranted.


ORDER

Entitlement to a rating of 20 percent, but no more, for 
residuals of a gunshot wound of the left leg is granted 
subject to the law and regulations governing the award of 
monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

